UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MEKDES KEBEDE,                          
                          Petitioner,
                 v.
JOHN ASHCROFT, Attorney General,
                       Respondent.              No. 03-1102


AMERICAN IMMIGRATION LAW
FOUNDATION,
      Amicus Supporting Petitioner.
                                        
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A77-894-734)

                       Argued: May 6, 2004

                       Decided: June 1, 2004

    Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge,
         and C. Arlen BEAM, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                      sitting by designation.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Morris H. Deutsch, OSBORNE & DEUTSCH, Washing-
ton, D.C., for Petitioner. Linda Sue Wernery, Senior Litigation Coun-
2                       KEBEDE v. ASHCROFT
sel, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. ON BRIEF: Carolyn Ann Killea, OSBORNE &
DEUTSCH, Washington, D.C., for Petitioner. Peter D. Keisler, Assis-
tant Attorney General, Civil Division, Douglas E. Ginsburg, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. Mary A. Kenney, Beth Werlin, Nadine K. Wettstein,
AMERICAN IMMIGRATION LAW FOUNDATION, Washington,
D.C., for Amicus Supporting Petitioner.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mekdes Kebede, a native and citizen of Ethiopia, petitions for
review of an order of the Board of Immigration Appeals (Board). The
order affirmed, without opinion, the immigration judge’s order deny-
ing Kebede’s applications for asylum, withholding of removal, and
protection under the Convention Against Torture. For the reasons dis-
cussed below, we deny the petition for review.

   Kebede first argues that the Board erred by applying its summary
affirmance procedures in violation of its own regulations. As we
recently have held, the remedy when the Board improperly affirms a
case under its summary affirmance procedures, for example, by "al-
low[ing] a non-harmless error to slip through," is judicial review of
the immigration judge’s decision. Blanco de Belbruno v. Ashcroft,
362 F.3d 272, 281 (4th Cir. 2004). We do not consider "what the BIA
may or may not have additionally meant in affirming the Immigration
Judge’s decision." Id. Accordingly, we proceed to consider the immi-
gration judge’s decision.
                          KEBEDE v. ASHCROFT                            3
   Kebede challenges the immigration judge’s finding that she was
not entitled to asylum because she failed to demonstrate past persecu-
tion or a well-founded fear of future persecution. "This court will
reverse the denial of an asylum application only if the evidence ‘was
so compelling that no reasonable fact finder could fail to find the req-
uisite fear of persecution.’ " Blanco de Belbruno, 362 F.3d at 284
(quoting Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)). We
have reviewed the record and conclude that Kebede has not met this
standard.

   We likewise hold that Kebede is ineligible for withholding of
removal. An applicant is entitled to withholding of removal if she can
establish a "clear probability of persecution because of h[er] race, reli-
gion, nationality, membership in a particular social group, or political
opinion." Rusu, 296 F.3d at 324 n.13. This is a higher standard than
an asylum claim’s requirement of a well-founded fear of persecution.
Since Kebede failed to meet the lower standard for an asylum claim,
we find that the immigration judge also properly denied her petition
for withholding of removal. See Blanco de Belbruno, 362 F.3d at 285-
86.

   Finally, we hold that substantial evidence supports the immigration
judge’s determination that Kebede did not establish that it was more
likely than not that she would be tortured if removed to Ethiopia, see
8 C.F.R. § 208.16(c)(2) (2003), and thus, the immigration judge prop-
erly denied Kebede’s petition for protection under the Convention
Against Torture.

  Accordingly, we deny Kebede’s petition for review.

                                                   PETITION DENIED